﻿It is a great honour for me to participate in the forty-second session of the United Nations General Assembly.
First, Sir, I wish, on behalf of the Government and people of the Dominican Republic and on my own behalf, to congratulate you most warmly on your election to the presidency of the General Assembly. That decision was made on the basis of your well-known personal and professional skills and experience in international affairs. These qualities will undoubtedly enable you to make a significant contribution to the success of our meetings.
I take this opportunity to extend a cordial greeting to your predecessor, Mr. Choudhury of Bangladesh, and thank him for the competent and authoritative way in which he carried out the duties of President at the last session.
On behalf of the Dominican Government, I also have pleasure in extending warm greetings to the Secretary-General of the United Nations Mr. Javier Perez de Cuellar, and assuring him of our appreciation and gratitude for his praiseworthy and valiant efforts in pursuing the purposes of our Organization.
The maintenance of peace and respect for the principle of non-intervention are unalterable elements of the foreign policy of my country, as set forth in our fundamental law and supported by our practice in international relations.
Negotiation and dialogue are for my country the ideal instruments for the achievement and maintenance of peace, both nationally and internationally. Without peace there can be no economic progress or social development.
Peace is not merely the absence of war or peace imposed by a superior force. Peace imposed by fear, conditional upon a balance of destructive power, is despicable and transitory. The fear of a nuclear cloud enveloping out planet prevents the full development of the human intelligence that would make possible the creation of conditions in which mankind could enjoy the material and spiritual benefits of this world. For this reason the Dominican Republic welcomes with hope the agreement between the United States and the Soviet Union that will make it possible to establish conditions for the elimination of medium-range nuclear missiles. We join the other speakers who have already applauded this step in the Assembly.
One basis for peace is humane treatment of and solidarity with immigrants, be they undocumented aliens, political refugees or fugitives from war zones. That is why the Dominican Republic is taking the opportunity offered by this Assembly to consider one of the most harmful practices in this respect discrimination with regard to the mobility of factors of production. It is a little-known fact, but a fact none the less, that most of the countries represented here practise some kind of discrimination in their immigration policies.
Emigration from our countries is a consequence of the worst economic crisis that virtually the whole of America has suffered since the 1930s. Despair and hunger force many people to leave their countries, homes, families and friends in search of something better. Is it just and charitable to treat our brothers who set out on that painful Odyssey so harshly and contemptuously? To do so is to undermine the foundations upon which the longed-for peace must be based.
The Dominican Republic is convinced that the basis of a fruitful peace is, among other things, the gradual elimination of the protectionist barriers that prevent the free flow of international trade. Those barriers favour certain monopolistic interests, both political and economic·, they increase unemployment and inflation in the countries that take shelter behind this policy.
Protectionism, whether by raising tariff barriers or by imposing quotas, is a two-edged sword that harms producers and consumers equally, to the benefit of a minority. It is extremely difficult, not to say impossible, to quantify the effects of increased protectionism upon our economies. The predictable result, however, is that the path of protectionism leads to the world-wide contraction of international trade.
Protectionism may benefit some, but only in the short term for in the end it harms everyone, including the protectionists themselves. Free, vigorous world trade, unhampered by quotas, is indispensable to the well-being of the world economy. Every protectionist measure removes us further from that objective. We must, therefore, all move together towards a process of liberalization of world trade·, but for that purpose, it is necessary that more countries accede to the General Agreement on Tariffs and Trade (GATT),
Our position on the problem of foreign debt is well-defined. Our country is not in a position to honour the debt-servicing scheduled, particularly considering the precarious levels of our foreign exchange resources. What is needed, therefore, is a programme that will reconcile what the country should pay and what it can pay, always bearing in mind that economic growth and the subsistence of our: people must not be sacrificed. With regard to our debt to commercial banks, we press for the concession of longer grace and repayment periods by the World Bank and the substantial reduction of the interest rates on that debt. 
As regards our bilateral debt, we firmly believe that for the achievement of bilateral negotiations it is not necessary for us to reach a prior agreement with the International Monetary Fund (IMP) , In this regard we have publicly stated our intention to restructure our commitments with the Paris Club whether or not there exists a financing programme with the Fund. We share the view that the countries members of the Paris Club should urgently revise their restructuring policies in order to permit multilateral agreements with debtor countries.
On the multilateral debt, our country considers it absolutely necessary, precisely at this time of financial crisis, for international development banks and multilateral agencies to maintain a net positive flow of resources to our countries. Otherwise debt servicing to these institutions will become virtually impossible. What is required is the greatest possible flexibility on the part of International bodies as regards the repayment of the loans, their methods of procedure, credit policies and a greater supply of concessional resources.
Concerning South-South debt, my country hopes that the financial relations of payment and repayment of external debt with developing countries may be framed in terms of new patterns of compensation, bearing in mind the relative levels of development and the availability of reserves in each of our countries.
We must all make a determined effort to eradicate the inequalities brought about by social maladjustment which provoke international social agitators, who take a heroic stance in their actions but are no more than criminals.
On terrorism my country believes that at this forty-second session the General Assembly should unanimously adopt a resolution appealing to all Governments to set in motion the provisions of General Assembly resolution 40/61 of 1985. Any other course would be a waste of time. We cannot establish distinctions between social agitation and the legitimate struggle of oppressed peoples. Another threat to peace is the growing traffic in drugs, a far worse evil than nuclear clouds. We must therefore launch a publicity campaign under the auspices of this world Organization to ensure that, utilizing the most modern and sophisticated means of mass communication, we can inform mankind about the dangers represented by the consumption of and traffic in drugs. As repression has so far proved ineffectual, it would be better to work for a drop in consumption, which would hurt the drug traffic.
My country wishes to emphasize the grave danger to mankind of the spread of AIDS (acquired immune-deficiency syndrome) with its serious consequences. As was recently pointed out by the Holy Father Pope John Paul II, this is a "grave crisis". It has been shown that this illness is not only spreading throughout economically and culturally disadvantaged areas but is also increasing in civilized regions, where its advance has taken on alarming proportions.
My delegation proposes that the United Nations should foster research to find a remedy for this illness} that fellowships be created to help laboratories look into the origin and cause of the disease; and that a data bank be established for the exchange of information about it. This is a matter that is as important as, if not more important than, the other threats mentioned previously, such as nuclear weapons, external debt, protectionism, discrimination against immigrants and the drug traffic.
My delegation also believes that great importance attaches to the problem of the elderly. Many years have elapsed since the General Assembly at its thirty-seventh session adopted its resolution 40/30 endorsing the International Plan of Action on Aging. 
In view of the enormous magnitude and growing complexity of the question of aging, the Government of the Dominican Republic considers that the time has come for the United Nations to adopt a declaration on the rights of the aged and that the Governments of all countries, developed and developing, should lend their sponsorship to this matter so that this sector of the population, to which we shall all ultimately belong, may occupy its rightful place in the community and in society in general.
In our judgement it would also be beneficial to convene in 1992, the tenth anniversary of the Vienna Conference, a second world assembly on aging at which we would use the same Kind of complementary measures employed so successfully at the International Conference on Population held in Mexico City in 1984 and at the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women held in Nairobi in 1985. With respect to the measures adopted by the Dominican Government to avert the economic crisis, I must say that these have been very appropriate.
In the fiscal area, the aim we have set for ourselves is that of significantly reducing our fiscal deficit until we make it less than 1 per cent of our gross domestic product. Bearing in mind that during the past year this deficit was in the order of 5 per cent of the gross national product, such a reduction of our deficit would imply a drastic reduction in the inefficiency of our economic system. To bring about this significant reduction in the deficit, we are applying important administrative and structural reforms in our economic policy.
Before reducing its expenses, the Dominican Government is introducing the reform of a fiscal system, designed to simplify our tax structure, to increase its elasticity and to rationalize our tariff system. What has been achieved so far this year indicates that the savings for the central Government were five times greater than for the same period last year. This has helped to bring about the duplication of capital expenditure and the reduction of deficits as programmed. The structural reforms include privatisation of State sugar-cane lands by sale to the private sector so that the lands may be used for the development of agricultural and tourist projects.
Another structural reform is integration of the production and sale of electric power into the private sector. In the Dominican Republic, this public service has so far been supplied by a State monopoly in a very inefficient manner.
There would be little use in my country's applying an economic policy directed outside, increasing national savings and reorienting the role of Government with regard to the economy if there were not a supportive policy on the part of the industrialized countries with whom we conduct trade. From these industrial nations we require a renovation of the process of liberalization of international trade. We would request them to reduce their subsidies to exports since these are prejudicial to our people. The first world must avoid restrictions on its imports so that the exports of the third world will not suffer.
Some industrialized countries should promote a reduction in their real interest rates even if to do this they have to reduce their excessive budget deficits. Moreover, the International Bank could contribute by reducing the margins charged for its loans, especially for those countries that are going through an adjustment process. We could create amongst all of us defensive techniques that would enable us to face future increases in interest rates — for example through the use of compensatory financing facilities by the International Monetary Fund (IHF) , There is little sense in our having net flows towards the IMF or the World Bank when we could be obtaining from them greater resources than those which we are paying, and precisely when we most need such flows.
The industrialized countries could contribute new funds to the international organizations so that these, in turn, could be channelled to our countries. Latin America will need some $20 billion annually in coming years. The International Bank for Reconstruction and Development - the World Bank - and the Inter-American Development Bank (IDB) are being called upon to do their share, especially in the short term. These institutions are capable of expanding their co-financing operations and partial guarantees of private loans.
The first objective of ray Government's global economic policy is to establish self-sustaining economic growth so as to continue expanding employment and per capita income for the population. In view of the growing external indebtedness, my authorities are responding and mobilizing as many material and human resources as possible for the promotion of economic growth and achieving a rate of real growth of approximately 11 per cent per annum during a large part of this year.
My Government's second objective is to face responsibly the problems of external debt. In so far as we are complying with the deadline agreed to we are requiring out creditors to accept that these be paid in the roost feasible manner and without extraordinary sacrifices by the people.
Along with those objectives we are working to distribute income more equitably, but not simply by taking away from some to give to others rather, by educating all to produce and create wealth. We recognize that the solution to our poverty is not to divide our wealth amongst more people but to increase that wealth so that it can be better distributed among all. Economic growth is the best means we have to do so, and in that way respond to the essential needs of our population.
To attain those objectives we are orienting our external economic policy  promoting exports, foreign investment and tourism, and requiring more efficient import substitution. To expand our external trade we are seeking a competitive and realistic exchange rate, and trying to avoid protectionist excesses to which we are so inclined.
With regard to the balance-of-payments problems, we are trying to remove the temptation to increase State intervention. Experience has taught us that the final result of such interventions tends to be a wasting of resources and a private sector which is more independent of the Government. In addition, we cannot demand that others be less protectionist if we are not prepared to move towards increasingly free world trade.
We are seeking to stimulate the repatriation of the flight of capital and provide a more secure profitability. We hope truly to reward persons who save so that they can effectively contribute their savings to national endeavours. We are encouraging savings and discouraging consumption, paying attractive interest to those who save and eliminating the subsidies that still exist in our banking system.
Further, we are stimulating the entry of foreign capital, especially if it does not imply debts. Accordingly, within a few weeks the Dominican authorities will begin to permit the conversion of a considerable part of our external debt into investments. This conversion will significantly reduce our debt and its servicing; it will contribute positively to our economic growth and generate more employment and income for our population. 
The Dominican Republic has applied for admission into the Lome Group. Why Lomé? Because we have a reality before us: the need to rely on the support and solidarity of those industrialized nations which are members of the European Economic Community. The States members of that Community in the Lome framework are encouraging autonomous and sustained development of the countries of Africa, the Caribbean and the Pacific; they accord more favourable treatment than the most-favoured-nation treatment and the Generalized System of Preferences; and they implement technical and financial assistance for development in the form of subsidies and special hard and soft loans among other things.
The Dominican Republic is seriously concerned at the situation prevailing in various parts of the world where existing tensions and conflicts are endangering peace and stability. Our country reaffirms the need to foster national reconciliation in countries with divided communities. Similarly, we urge respect for the right of peoples to self-determination and for the principle that no State has the right to intervene by force of arms or in any other manner in the internal affairs of another State.
On the other hand, we are concerned at the indifference of some States with regard to the implementation of resolutions adopted by overwhelming majorities in the General Assembly with a view to solving extremely important questions for world security. This apathy calls into question the viability of the United Nations as an organization and thwarts its commitment to maintain international peace and security; moreover, it undermines internationalism and threatens the solvency of the United Nations.
It is necessary to strengthen the mandate of the United Nations and, at the same time, avoid any initiative that may weaken its capacity for action and its role as the universal instrument of peace. 
This Assembly has before it once again the same crises and conflicts about which it has debated for several sessions. This reflects the repetitive character of the Assembly's debates and the scanty progress achieved in eliminating tensions and problems affecting the international community. The perpetuation of many conflicts is due essentially to non-observance of the principles set forth in the Charter, lack of respect for the standards of conduct enshrined in international morality and law# and the absence of a determination by the parties concerned to find just and equitable solutions to the problems.
My Government reiterates the need for the immediate and complete withdrawal of foreign troops now in Afghanistan and urges all States to respect that country's territorial integrity, independence and sovereignty. I express the firm hope that negotiations during the next round of talks will bring about a satisfactory resolution to end this long conflict# thus providing the Afghan people with an opportunity freely to exercise its right to self-determination in a genuine way - because that invasion of Afghanistan is a potential threat to peace. We applaud the mediation efforts of the Secretary-General and once again express support for United Nations resolutions urging a peaceful solution.
There are today countries facing serious crises owing to external causes and pressures# such as Kampuchea and Chad. We support# to the extent of our possibilities# every effort being made to establish freedom and democracy in those regions.
The Dominican Republic has maintained a traditional position of support for Argentina's legitimate claims over the Malvinas Islands; consistent with that traditional position we urge Argentina and the United Kingdom to make every effort to initiate the kind of talks called for in General Assembly resolution 40/21. Peace on the Korean peninsula is a matter of the greatest interest to the international community. However, the objective of unification of the communities of South and North Korea must not be brought about by force but by peaceful means  through dialogue and negotiation between the two parties, which should be resumed without pre-conditions or extraneous requirements.
My delegation considers that a concrete way to resume the dialogue would be through conversations between the Foreign Ministers of the two Koreas in conformity with the initiative formulated a few months ago by the Republic of South Korea.
May I now refer to Haiti, the nation with which we share our Island of Hispaniola, a country with which we are United by so many links that it would take a long time to enumerate them. The Haitian people and Government face an enormous task in achieving the aims they have set for themselves: freedom, democracy, work for all, and the creation of conditions that enable that people to enjoy its inalienable right to education and health. Only through exercise of their human rights will the inhabitants of Haiti be able to enjoy the fruits of this world, which its Creator has put here for us all. In this respect, the Haitian people needs the help of all of us, which does not imply foreign interference in its affairs. We support the statement made here along those lines by President Namphy·
The Dominican Republic, for its part, is increasing its bilateral contacts with that sister republic to create a modern system between the two countries involving free bilateral trade; the mutual combating of deforestation; and the exchange of journalists, teachers and students so that we may each learn about the realities, needs and pains of the other and so that, for a given length of time; professionals from one country may practise In the other without discrimination. 
The Dominican Republic supports the efforts being exerted to bring an end to the fratricidal conflict in Central America. With hope we join in the agreement for peace recently signed by five Central American Presidents in Guatemala. That agreement should be encouraged in so far as it constitutes the basis upon which a commitment may be forged to establish democracy, ideological pluralism, freedom and respect in that long-suffering region of our hemisphere. We therefore unreservedly support the appeal made here recently by the President of Costa Rica, Mr. Oscar Arias Sanchez, for concord to prevail in Central America.
The Dominican Republic supports all efforts to bring an end to the long war between Iraq and Iran. In the light of the latest developments in the Persian Gulf, there arises an ominous question as to the world's future: are we moving towards world conflict and reaching the point of no return? We hope that the desire for peace that has been shown by the Great Powers may prevail in those two nations and in their religious feelings.
A constant feature of my country's foreign policy is our deep concern about the Middle East. Ours is a nation of immigrants, and our population includes people of both Arabic and Jewish origin, all of whom are contributing, in an extraordinary fashion, to the development of our country, in a true model of human coexistence. Why should that not be the case in the countries from which those Jewish and Arabic immigrants have come?
My country feels that the only way to achieve peace in the Middle East is through dialogue between the parties to the conflict based on the provisions of Security Council resolutions 242 (1967) and 338 (1973). The Dominican Republic maintains its position of unwavering friendship towards the peoples of that region. We do not believe that friendship with one of the countries of the region should result in discrimination against others. Such friendship should not be criticized; no country should be criticized for being on friendly terms with either of the parties to the conflict, as sometimes happens when a country helps one of them.
In conclusion, I have not dealt with all of the important items on our agenda. I come from a small country, but one that has the good fortune to have a great President, Mr. Joaquin Balaguer, whose modern conception of history enables him to be an insightful observer of the world scene. Thus we feel solidarity with all the peoples represented here who bear the burden of many problems like ours. For that reason, my country will be represented wherever there are appeals for solidarity, respect, and efforts for peace. We wish to live in a world in which nations large and small may have equal opportunities for the benefit of their citizens, and the right to enjoy the resources we should all enjoy without discrimination.
Our country has demonstrated that we have a stable democracy. In my country there are no political prisoners and no discrimination of any kind, religious or cultural. For this reason, our arms are open to all. Because of our history and our language, we are a country of the Caribbean and also a country of Latin America. That is why we wish to serve as a bridge between the two Americas so that peace may prevail in our continent.
